                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FREDERICK H. WILLIAMS,                            )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-458-JPG
                                                   )
                                                   )
 NURSE ROBIN,                                      )
                                                   )
                Defendant.                         )
                                                   )
                                                   )
                                                   )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Frederick H. Williams brings this action for deprivation of his constitutional rights

pursuant to 42. U.S.C. § 1983. The Complaint did not survive screening because he failed to state

a claim against Nurse Robin (Doc. 13). On July 11, 2019, the Court dismissed the Complaint

without prejudice pursuant to 28 U.S.C. § 1915A(b).

       Plaintiff was granted leave to file a First Amended Complaint on or before August 8, 2019

(Id. at p. 5). He was warned that the case would be dismissed with prejudice if he failed to take

any action by this deadline (Id.).

       Plaintiff missed the deadline. At least a week has passed since it expired. Plaintiff has not

requested an extension, nor has he filed an amended complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be DISMISSED with prejudice for failure to comply with the Court’s Order (Doc. 13) to file a

First Amended Complaint and to prosecute his claims. See Fed.R.Civ.P. 41(b).


                                                 1
                                             Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 13) to file a First Amended Complaint

and to prosecute his claims. Fed.R.Civ.P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall count as a “strike”

for purposes of 28 U.S.C. 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $400.00 remains due and

payable. See 28 U.S.C. § 1915(a)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed.R.App.P. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

Fed.R.App.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See Fed.R.App.P. 24(a)(1)(C). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed.R.App.P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 8/20/2019

                                                       s/J. Phil Gilbert
                                                       United States District Judge

                                                  2
